                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     IN RE: YAHOO! INC. CUSTOMER                         Case No. 16-MD-02752-LHK
Northern District of California
 United States District Court




                                         DATA SECURITY BREACH
                                  13     LITIGATION                                          ORDER GRANTING MOTION FOR
                                                                                             PRELIMINARY APPROVAL
                                  14
                                                                                             Re: Dkt. Nos. 368, 369, 388
                                  15

                                  16

                                  17

                                  18          This matter is before the Court on Plaintiffs’ motion for preliminary approval of class

                                  19    action settlement. Plaintiffs, individually and on behalf of the proposed settlement class, and

                                  20    Defendants have entered into an Amended Settlement Agreement and Release (“Amended

                                  21    Settlement Agreement”) that settles the above-captioned litigation. Having considered the

                                  22    motion, the Amended Settlement Agreement together with all exhibits and attachments thereto,

                                  23    the record, and the briefs and oral argument in this matter, IT IS HEREBY ORDERED as

                                  24    follows:

                                  25          1.      Unless otherwise defined herein, all terms that are capitalized herein shall have the

                                  26   same meaning ascribed to those terms in the Amended Settlement Agreement.

                                  27

                                  28                                                     1
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 2 of 9




                                   1          2.      The Court has jurisdiction over this multidistrict litigation, all actions transferred to,

                                   2   filed in or otherwise coordinated as part of this multidistrict litigation, Plaintiffs, Defendants, and

                                   3   Settlement Class Members, and any party to any agreement that is part of or related to the

                                   4   Amended Settlement Agreement.

                                   5                                      PRELIMINARY APPROVAL

                                   6          3.      On October 22, 2018, Plaintiffs filed their motion for preliminary approval after the

                                   7   parties settled the instant case. ECF No. 330. The Court refers to the parties’ first settlement

                                   8   agreement as the “First Settlement Agreement.”

                                   9          4.      On January 30, 2019, the Court denied Plaintiffs’ motion for preliminary approval

                                  10   of the First Settlement Agreement. ECF No. 357. The Court identified six inadequacies in the First

                                  11   Settlement Agreement. Id. Specifically, the Court found:

                                  12
Northern District of California




                                                      First, the settlement inadequately discloses the release of claims
 United States District Court




                                  13                  related to any unauthorized access of data in 2012. Second, the release
                                                      of the 2012 claims is improper. Third, the proposed notice
                                  14                  inadequately discloses the size of the settlement fund. Fourth, the
                                                      settlement appears likely to result in an improper reverter of
                                  15                  attorneys’ fees. Fifth, the settlement inadequately discloses the scope
                                                      of non-monetary relief. Sixth, the settlement inadequately discloses
                                  16
                                                      the size of the settlement class. Any of these bases would be sufficient
                                  17                  to deny the motion for preliminary approval.
                                       Id.
                                  18
                                              5.      On February 7, 2019, the Court stayed the case so that the parties could engage in
                                  19
                                       further settlement negotiations to address the issues raised by the Court. ECF No. 361. The Court
                                  20
                                       set April 8, 2019 as the deadline to file an Amended Settlement Agreement and a new motion for
                                  21
                                       preliminary approval of class action settlement. Id.
                                  22
                                              6.      Thereafter, the parties renegotiated their settlement, and on April 8, 2019, the
                                  23
                                       parties filed the instant motion for preliminary approval of class action settlement, the Amended
                                  24
                                       Settlement Agreement, and supporting exhibits, attachments, and declarations. ECF Nos. 368 &
                                  25
                                       369.
                                  26
                                  27

                                  28                                                      2
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 3 of 9




                                   1          7.      On June 27, 2019, the Court held the preliminary approval hearing. ECF No. 382.

                                   2   In the preliminary approval hearing, the Court explained that Plaintiffs’ proposed notices were

                                   3   inadequate because the proposed notices failed to inform the class about the data breaches at issue.

                                   4   The Court also identified other necessary changes to the proposed notices. Plaintiffs agreed to file

                                   5   amended notices by July 11, 2019. ECF No. 381.

                                   6          8.      On July 11, 2019, Plaintiffs filed their amended notices. See ECF No. 388.

                                   7          9.      The Court has reviewed the terms of the proposed Amended Settlement

                                   8   Agreement, the exhibits and attachments thereto, Plaintiffs’ motion for preliminary approval of

                                   9   class action settlement, and the declarations of counsel. ECF Nos. 368, 369, & 388.

                                  10          10.     Based on its review of these filings, the Court finds that the Amended Settlement

                                  11   Agreement appears to be the result of serious, informed, non-collusive negotiations conducted

                                  12   with mediators, the Honorable Daniel Weinstein (Ret.), Jed Melnick, and Simone Lelchuk of
Northern District of California
 United States District Court




                                  13   JAMS, over the course of two months; and further arms-length negotiation between Class Counsel

                                  14   and Defense Counsel following this Court’s denial of the motion for preliminary approval of the

                                  15   First Settlement Agreement. ECF No. 357.

                                  16          11.     The terms of the Amended Settlement Agreement do not improperly grant

                                  17   preferential treatment to any individual or segment of the Settlement Class and fall within the

                                  18   range of possible approval as fair, reasonable, and adequate. The terms of the Amended Settlement

                                  19   Agreement also address the inadequacies of the First Settlement Agreement identified in this

                                  20   Court’s order denying the motion for preliminary approval of the First Settlement Agreement.

                                  21   ECF No. 357.

                                  22          12.     The Court therefore GRANTS preliminary approval of the Amended Settlement

                                  23   Agreement and all of the terms and conditions contained therein.

                                  24                  PRELIMINARY CERTIFICATION OF SETTLEMENT CLASS

                                  25          13.     Pursuant to Federal Rule of Civil Procedure 23, the Court preliminarily certifies, for

                                  26   settlement purposes only, the Settlement Class defined as follows:

                                  27

                                  28                                                    3
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 4 of 9



                                                       All U.S. and Israel residents and small businesses with Yahoo
                                   1                   accounts at any time during the period January 1, 2012 through
                                   2                   December 31, 2016, inclusive; provided, however, that the following
                                                       are excluded from the Settlement Class: (i) Defendants, (ii) any entity
                                   3                   in which Defendants have a controlling interest, (iii) Defendants’
                                                       officers, directors, legal representatives, successors, subsidiaries, and
                                   4                   assigns; (iv) any judge, justice, or judicial officer presiding over this
                                                       matter and the members of their immediate families and judicial staff;
                                   5
                                                       and (v) any individual who timely and validly opts-out from the
                                   6                   Settlement Class.
                                              14.      The Court preliminarily finds that the Settlement Class satisfies the requirements of
                                   7
                                       Federal Rule of Civil Procedure 23(a): (1) the Settlement Class is comprised of approximately
                                   8
                                       194,000,000 million individuals; (2) there are questions of law or fact common to the Settlement
                                   9
                                       Class; (3) the Settlement Class Representatives’ claims are typical of those of Settlement Class
                                  10
                                       Members; and (4) the Settlement Class Representatives will fairly and adequately protect the
                                  11
                                       interests of the Settlement Class.
                                  12
Northern District of California
 United States District Court




                                              15.      The Court preliminarily finds that the Settlement Class satisfies the requirements of
                                  13
                                       Federal Rule of Civil Procedure 23(b)(3): (1) the questions of law or fact common to the
                                  14
                                       Settlement Class predominate over individual questions; (2) class action litigation is superior to
                                  15
                                       other available methods for the fair and efficient adjudication of this controversy; and (3)
                                  16
                                       Defendants have acted or refused to act on grounds that apply generally to the Settlement Class.
                                  17
                                              16.      The Court hereby appoints as Settlement Class Representatives: John Bell,
                                  18
                                       Michelle Bouras, Jana Brabcova, Reid Bracken, Paul Dugas, Hashmatullah Essar, Hilary
                                  19
                                       Gamache, Mali Granot, Kimberly Heines, Andrew J. Mortensen, Brian Neff, Jared Pastor,
                                  20
                                       Brendan Quinn, Deana Ridolfo, Matthew Ridolfo, and Yaniv Rivlin.
                                  21
                                              17. The Court hereby appoints:
                                  22
                                                    a. Lead Settlement Class Counsel: John Yanchunis of Morgan & Morgan Complex
                                  23
                                                       Litigation Group;
                                  24
                                                    b. Executive Settlement Class Counsel: Ariana Tadler of Tadler Law LLP, Stuart
                                  25
                                                       Davidson of Robins Geller Rudman & Dowd LLP, Gayle Blatt of Casey Gerry
                                  26
                                  27

                                  28                                                      4
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 5 of 9




                                   1                   Schenk Francavilla Blatt & Penfield LLP, and Karen Hanson Riebel of Lockridge

                                   2                   Grindal Nauen PLLP; and

                                   3                c. Additional Settlement Class Counsel: Daniel Robinson of Robinson Calcagnie, Inc.

                                   4                                   NOTICE & ADMINISTRATION

                                   5          18.      The Court appoints Heffler Claims Group as the Settlement Administrator to fulfill

                                   6   the duties of the Settlement Administration set forth in the Amended Settlement Agreement.

                                   7          19.      As discussed, on July 11, 2019, Plaintiffs filed their amended notices, which

                                   8   include (1) an amended long form notice (ECF No. 388-1), (2) an amended short form notice

                                   9   (ECF No. 388-2), and (3) an amended publication notice (ECF No. 388-3) (collectively,

                                  10   “Amended Notices”).

                                  11          20.      The Court approves the Amended Notices subject to the following changes. The

                                  12   following language must be added to the definition of the “2014 Data Breach” in the amended
Northern District of California
 United States District Court




                                  13   short form notice and the amended publication notice: “, and, as a result, the actors may have also

                                  14   gained access to the contents of breached Yahoo accounts, and thus, any private information

                                  15   contained within users’ emails, calendars, and contacts.” The Court’s changes would make the

                                  16   definition of the 2014 Data Breach substantively identical in the amended short form notice,

                                  17   amended publication notice, and amended long form notice. The Court refers to the Amended

                                  18   Notices with the Court’s changes as the “Approved Notices.”

                                  19          21.      The Court finds that the Approved Notices and Notice Plan set forth in the

                                  20   Amended Settlement Agreement satisfy the requirements of due process and Federal Rule of Civil

                                  21   Procedure 23 and provide the best notice practicable under the circumstances. The Approved

                                  22   Notices and Notice Plan are reasonably calculated to apprise Settlement Class Members of the

                                  23   nature of this litigation, the scope of the Settlement Class, the terms of the Amended Settlement

                                  24   Agreement, the right of Settlement Class Members to object to the Amended Settlement

                                  25   Agreement or exclude themselves from the Settlement Class and the process for doing so, and of

                                  26   the Final Approval Hearing.

                                  27

                                  28                                                     5
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 6 of 9




                                   1          22.     The Court therefore approves the Approved Notices and Notice Plan and directs the

                                   2   parties and the Settlement Administrator to proceed with providing notice to Settlement Class

                                   3   Members pursuant to the terms of the Amended Settlement Agreement and this Order.

                                   4          23.     Under the terms of the Settlement Agreement, the Settlement Administrator shall

                                   5   disseminate the Approved Notices and implement the Notice Plan no more than 45 days after the

                                   6   instant Preliminary Approval Order (“Notice Date”).

                                   7          24.     The Court also approves the Credit Services or Alternative Compensation Claim

                                   8   Form (ECF No. 369-11), the Out-of-Pocket Costs Claim Form (ECF No. 369-10), the Paid User

                                   9   Claim Form (ECF No. 369-12), the Small Business User Claim Form (ECF No. 369-13), and the

                                  10   Israeli Claim Form (ECF No. 369-14), as well as the administration and/or enrollment procedures

                                  11   for Out-of-Pocket Costs claims, Alternative Compensation claims, Paid User Claims, Small

                                  12   Business Claims, and obtaining Credit Services.
Northern District of California
 United States District Court




                                  13                                  EXCLUSIONS AND OBJECTIONS

                                  14          25.     Settlement Class Members who wish to opt-out and exclude themselves from the

                                  15   Settlement Class may do so by notifying the Settlement Administrator in writing, postmarked no

                                  16   later than 230 calendar days from the instant Order. To be valid, each request for exclusion must

                                  17   be made in writing, set forth the name of the individual, and request exclusion for that individual,

                                  18   not a group or class of individuals.

                                  19          26.     All Settlement Class Members who do not opt out and exclude themselves shall be

                                  20   bound by the terms of the Amended Settlement Agreement upon entry of the Final Approval

                                  21   Order and Judgment.

                                  22          27.     No person shall purport to exercise any exclusion rights for any other person, or

                                  23   purport to exclude any other Settlement Class Member as a group, aggregate or class involving

                                  24   more than one Settlement Class Member, or as an agent or representative. Any such purported

                                  25   exclusion shall be void and the person that is the subject of the purported opt-out shall be treated

                                  26   as a Settlement Class Member and be bound by the Settlement.

                                  27

                                  28                                                     6
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 7 of 9




                                   1            28.   Settlement Class Members who wish to comment on or object to the Amended

                                   2   Settlement Agreement may do so by submitting a written objection to the Court or the Settlement

                                   3   Administrator in accordance with the procedures outlined in the amended long form notice no later

                                   4   than 230 days from the instant Order.

                                   5            29.   Any Settlement Class Member who does not timely submit a written objection in

                                   6   accordance with the procedures outlined in the amended long form notice shall be deemed to have

                                   7   waived any objection, shall not be permitted to object to the Settlement, and shall be precluded

                                   8   from seeking any review of the Amended Settlement Agreement and/or the Final Approval Order

                                   9   and Judgment by appeal or other means.

                                  10                                       FINAL APPROVAL HEARING

                                  11            30.   The Court will hold a Final Approval Hearing on April 2, 2020 at 1:30 p.m. in

                                  12   Courtroom 8, 4th Floor, of the Northern District of California, 280 South 1st Street, San Jose, CA
Northern District of California
 United States District Court




                                  13   95113.

                                  14            31.   At the Final Approval Hearing, the Court will consider whether: (a) the Amended

                                  15   Settlement Agreement is fair, reasonable, and adequate; (b) the Settlement Class should be finally

                                  16   certified; (c) a final judgment should be entered; (d) Class Counsel’s motion for attorneys’ fees,

                                  17   costs, and expenses should be granted; and (e) the Service Payments sought for Settlement Class

                                  18   Representatives should be awarded.

                                  19            32.   The Court reserves the right to continue the date of the Final Approval hearing

                                  20   without further notice to Settlement Class Members.
                                  21                        DEADLINES, INJUNCTIONS, AND TERMINATION
                                  22            33.   All proceedings, deadlines, and discovery in this matter, except those necessary to
                                  23   implement this Order and the Amended Settlement Agreement, are hereby stayed and suspended
                                  24   until further order of the Court.
                                  25            34.   In the event that the Amended Settlement Agreement is terminated pursuant to the
                                  26   terms of the Amended Settlement Agreement, (a) the Amended Settlement Agreement and this
                                  27   Order shall become void, shall have no further force or effect, and shall not be used in any Action
                                  28                                                     7
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 8 of 9




                                   1   or any other proceedings for any purpose other than as may be necessary to enforce the terms of
                                   2   the Amended Settlement Agreement that survive termination; (b) this matter will revert to the
                                   3   status that existed before execution of the Amended Settlement Agreement; and (c) no term or
                                   4   draft of the Amended Settlement Agreement or any part of the parties’ settlement discussions,
                                   5   negotiations or documentation (including any briefs filed in support of preliminary or final
                                   6   approval of the Amended Settlement Agreement) shall (i) be admissible into evidence for any
                                   7   purpose in any Action or other proceeding other than as may be necessary to enforce the terms of
                                   8   the Settlement Agreement that survive termination, (ii) be deemed an admission or concession by
                                   9   any party regarding the validity of any Released Claim or the propriety of certifying any class
                                  10   against Defendants, or (iii) be deemed an admission or concession by any- party regarding the
                                  11   truth or falsity of any facts alleged in the Actions or the availability or lack of availability of any
                                  12   defense to the Released Claims.
Northern District of California
 United States District Court




                                  13           35.     The dates of performance contained herein may be extended by order of the Court,
                                  14   for good cause shown, without further notice to the Settlement Class.
                                  15                                      SUMMARY OF DEADLINES
                                  16           36.     The preliminarily approved Settlement shall be administered according to its terms
                                  17   pending the Final Approval Hearing. Deadlines arising under the Settlement Agreement and this
                                  18   Order include but are not limited to:
                                          Notice Date:                              45 Days from the instant Preliminary Approval
                                  19                                                Order
                                  20
                                          Motion for Final Approval and             195 Days from the instant Preliminary Approval
                                  21      Motion for Service Awards,                Order
                                          Attorneys’ Fees and Costs:
                                  22
                                          Opt-Out and Objection Deadlines:          230 Days from the instant Preliminary Approval
                                  23                                                Order
                                  24
                                          Claims Period:                            365 Days from the instant Preliminary Approval
                                  25                                                Order

                                  26      Final Approval Hearing                    April 2, 2020 at 1:30 p.m.

                                  27

                                  28                                                       8
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                                         Case 5:16-md-02752-LHK Document 390 Filed 07/20/19 Page 9 of 9




                                   1

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: July 20, 2019

                                   5                                        ______________________________________
                                                                            LUCY H. KOH
                                   6                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                         9
                                       Case No. 16-MD-02752-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
